*1337The motion of Equipment Leasing Association of America, Inc. for leave to file a brief as amicus curiae is granted. The motion of American Bankers Association for leave to file a brief as amicus curiae is granted. The motion of Commercial Finance Association, Inc. for leave to file a brief as amictis curiae is granted. The motion of New York Clearing House Association for leave to file a brief as amicus curiae is granted. The motion of American Council of Life Insurance for leave to file a brief as amicus curiae is granted. Petition for writ of certiorari to the United States Court of Appeals for the Tenth Circuit denied.